
	

116 HRES 613 IH: Condemning Secretary Ben Carson’s bigoted comments regarding transgender people and decrying the Department of Housing and Urban Development’s continued effort, under Secretary Carson’s leadership, to single out and discriminate against LGBTQ individuals.
U.S. House of Representatives
2019-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. RES. 613
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2019
			Mr. Quigley (for himself, Ms. Hill of California, Mr. Beyer, Mr. Sean Patrick Maloney of New York, Ms. Velázquez, Mr. Lowenthal, Mr. Evans, Mr. Nadler,  Mr. Luján, Mr. Larsen of Washington, Mr. Espaillat, Mr. Kildee, Mrs. Watson Coleman, Ms.
Schakowsky, Mr. Kennedy, Ms. Wasserman Schultz, Mr. Cicilline, Mr. Khanna, Ms. Tlaib, Ms. Haaland, Ms. Moore, Ms. Jayapal, Ms. Pressley, Mr. Pappas, Mr. Pascrell, Mr. Swalwell of California, Mr. Veasey, Mr. Green of Texas, Mr. Moulton, Ms. Escobar, Mr. Higgins of New York, Mr. Pallone, Ms. Speier, Mr. Grijalva, Ms. Norton, Ms. Roybal-Allard, Mr. McEachin, Mr. Blumenauer, Ms. Scanlon, and Mrs. Lawrence) submitted the following resolution; which was referred to the Committee on Financial Services
		
		RESOLUTION
		Condemning Secretary Ben Carson’s bigoted comments regarding transgender people and decrying the
			 Department of Housing and Urban Development’s continued effort, under
			 Secretary Carson’s leadership, to single out and discriminate against
			 LGBTQ individuals.
	
	
 Whereas the Department of Housing and Urban Development (HUD) is responsible for safeguarding and serving the most vulnerable among us;
 Whereas the Secretary of HUD, Benjamin S. Carson, Sr., made statements to HUD employees in San Francisco regarding transgender people;
 Whereas in those statements, Secretary Carson referred to transgender women as big, hairy men and accused them of pretending to be women to access women’s shelters; Whereas those statements are incredibly disrespectful and reflect bigoted, outdated thinking that is both offensive and counterproductive to the mission of the agency;
 Whereas the Washington Post has reported that Secretary Carson has repeatedly mocked transgender people in internal meetings in Washington; Whereas it is the responsibility of the Secretary of HUD, an agency with more than 8,000 employees, to ensure a welcoming work environment that fosters productivity on behalf of the American people;
 Whereas the Secretary’s comments and cavalier attitude toward those that HUD is supposed to help has created a divisive and demoralizing atmosphere which does not best serve the American people;
 Whereas a HUD employee was reportedly applauded as she walked out in protest from Secretary Carson’s remarks;
 Whereas these most recent comments are not the first actions that Secretary Carson has taken that show a basic disrespect toward LGBTQ people;
 Whereas, in 2015, then-Presidential candidate Carson said, I do not appreciate using our military as a laboratory for social experimentation. The last thing we need to be doing is saying, What would it be like if we introduced several transgender people into this platoon? Give me a break. Deal with the transgender thing somewhere else.;
 Whereas, in 2016, then-Presidential candidate Carson said, Boys who say, I feel like a girl today, I want to go into the girl’s lavatory—that is such a bunch of garbage. If we continue to cater to that, where will it lead? Where will it lead us to be? I mean, it’s beyond ridiculous that you take the most abnormal situation and then you make everyone else conform to it … when we start trying to impose the extra rights based on a few people who perhaps are abnormal, where does that lead?;
 Whereas, in 2017, HUD removed resource documents designed to help emergency homeless shelters and other housing providers comply with HUD nondiscrimination policies regarding LGBT service recipients;
 Whereas despite repeated interactions with Congress, both in hearings and otherwise, HUD left this guidance in limbo for nearly two years before finally announcing, with flimsy justification, it would not repost or replace it at all;
 Whereas, in May of 2019, Secretary Carson testified in front of the Financial Services Committee of the House of Representatives that HUD had no intention of eliminating the crucial Equal Access Rule one day before HUD proposed a new rule that would essentially gut it; and
 Whereas Secretary Carson seems committed to ensuring that LGBT individuals are unable to exercise even the basic rights afforded to all Americans: Now, therefore, be it
	
 That the House of Representatives— (1)believes that every American, regardless of religion, race, gender identity sexual orientation, or any other classification, deserves access to safe and secure shelter;
 (2)questions the ability and commitment of Secretary Carson to effectively lead the Department of Housing and Urban Development and its thousands of dedicated employees; and
 (3)strongly condemns Secretary Carson’s bigoted comments regarding transgender people and decries HUD’s continued effort, under Secretary Carson’s leadership, to single out and discriminate against LGBTQ individuals.
